Per Curiam.
This is a divorce proceeding in which the husband challenges a portion of a decree which granted his wife’s petition for divorce. The challenged portion directs the Family Court clerk to pay over to the State of Rhode Island about $3,400 of the husband’s money which is presently on deposit in the court’s registry. This sum is to be used to reimburse the state for a portion of the Public Assistance Benefits paid to the wife for her support and the support of the couple’s minor child.
The wife has filed no brief because she believes the issue is one which concerns solely the state and the husband.
The Chief Legal Counsel for the Department of Social and Rehabilitative Services has notified the clerk of this court that the department was totally unaware of the challenge being made to the impoundment and transfer of the husband’s cash.
The issue presented appears to be significant, and we believe that the public interest would best be served by the department’s filing a brief.
Accordingly, the case is reassinged for oral argument to the October 1979 calendar, and the department through its counsel is directed to file its brief within the next 60 days.